2022 IL App (5th) 160282-U
             NOTICE
                                                                                             NOTICE
 Decision filed 003/15/22. The
                                                                                  This order was filed under
 text of this decision may be                NO. 5-16-0282
                                                                                  Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                     not precedent except in the

 Rehearing or the disposition of
                                                 IN THE                           limited circumstances allowed
 the same.                                                                        under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Jackson County.
                                          )
v.                                        )     No. 09-CF-70
                                          )
ROBERT L. OLLIE JR.,                      )     Honorable
                                          )     William G. Schwartz,
      Defendant-Appellant.                )     Judge, presiding.
______________________________________________________________________________

         JUSTICE VAUGHAN delivered the judgment of the court.
         Justices Cates and Wharton concurred in the judgment.

                                              ORDER

¶1       Held: The trial court’s third-stage dismissal of defendant’s postconviction petition is
               affirmed where the trial court did not err in failing to instruct the jury on self-
               defense, defendant’s trial and appellate court counsel provided effective
               assistance, and defendant’s remaining issues were not presented to the trial court.

¶2       On appeal from the third-stage dismissal of his amended petition for postconviction relief,

defendant, Robert L. Ollie Jr., argues that (1) the trial court erred in failing to instruct the jury on

self-defense for aggravated discharge of a firearm; (2) his trial counsel provided ineffective

assistance by failing to request Illinois Pattern Instruction 24-25.06A (Illinois Pattern Jury

Instructions, Criminal, No. 24-25.06A (4th ed. Supp. 2009) (hereinafter IPI Criminal 4th (Supp.

2009)) for the aggravated discharge of a firearm charge; (3) his appellate counsel provided

ineffective assistance for failing to raise the issue of ineffective trial counsel on appeal; (4) the trial


                                                    1
court abused its discretion in finding great bodily harm related to the aggravated battery with a

firearm charge; (5) his trial counsel provided ineffective assistance by failing to advise him of

mandatory consecutive sentences applicable to his charges; (6) his appellate counsel provided

ineffective assistance by failing to raise the issue of Jury Instruction No. 23 during the appeal; and

(7) the trial court erred in not considering a single course of conduct under the one-act, one-crime

doctrine when imposing consecutive sentences. For the following reasons, we affirm.

¶3                                    I. BACKGROUND

¶4     On February 20, 2009, defendant was charged with two counts of second degree murder in

violation of section 9-2(a)(1) of the Criminal Code of 1961 (720 ILCS 5/9-2(a)(1) (West 2008))

related to the death of James Banner (counts I and II), aggravated battery with a firearm in violation

of section 12-4.2(a)(1) of the Code (id. § 12-4.2(a)(1)) related to shooting Bobby Green in the face

(count III), aggravated discharge of a firearm in violation of section 24-1.2(a)(2) of the Code (id.

§ 24-1.2(a)(2)) related to Bobby Green, Amy Wieland, Kyle Hayes, Robin Boyd, and James

Banner (count IV), and unlawful use of weapons by a felon in violation of section 24-1.1(a) of the

Code (id. § 24-1.1(a)) (count V). Defendant proceeded to a jury trial on January 4, 2010.

¶5     Following the completion of the presentation of evidence, the State proffered its jury

instructions, including People’s Instruction No. 23 which was based on Illinois Pattern Instruction

24-25.10 (Illinois Pattern Jury Instructions, Criminal, No. 24-25.10A (4th ed. Supp. 2009)

(hereinafter IPI Criminal 4th (Supp. 2009))). The instruction stated, “A person is not justified in

the use of force if he is attempting to commit, committing or escaping after the commission of

aggravated discharge of a firearm or aggravated battery with a firearm.” The defense objected

stating that People’s Instruction No. 22, which had already been proffered with no objection,

covered the situation and No. 23 would confuse the jury. People’s Instruction No. 22, which was


                                                  2
based on Illinois Pattern Instruction 24-25.09 (Illinois Pattern Jury Instructions, Criminal, No. 24-

25.09 (4th ed. Supp. 2009) (hereinafter IPI Criminal 4th (Supp. 2009))), stated:

       “A person who initially provokes the use of force against himself is justified in the use of

       force only if the use of force used against him is so great that he reasonably believes he is

       in imminent danger of death or great bodily harm, and he has exhausted every reasonable

       means to escape the danger other than the use of force which is likely to cause death or

       great bodily harm to the other person; or in good faith, he withdraws from physical contact

       with the other person and indicates clearly to the other person that he desires to withdraw

       and terminate the use of force, but the other person continues or resumes the use of force.”

¶6     The trial court overruled defendant’s objection. Defendant filed a motion to reconsider,

arguing that People’s Instruction No. 23 did not make sense considering that People’s Instruction

Nos. 22 and 23 could not be reconciled stating, “the jury is going to be extremely confused by the

two conflicting instructions.” The State argued that both instructions needed to be given since the

jury would need to decide whether defendant withdrew from physical contact or attempted to

escape after committing a forcible felony. The trial court denied defendant’s motion to reconsider

and both instructions were provided to the jury.

¶7     After a few hours of deliberations, the jury sent a note to the judge that quoted People’s

Instruction No. 23 and asked, “Does this mean that if a person is attempting to commit an

aggravated discharge of a firearm, he is not justified in the use of the firearm at that time? This is

confusing because then aggravated battery implies aggravated discharge or vice versa.” Neither

party objected to the trial court’s proposed response that the jury had received their instructions

and would not receive any additional instructions. An hour and a half later, the jury reached their




                                                   3
verdict which acquitted defendant on counts I and II and convicted defendant on counts III, IV,

and V.

¶8       Defendant moved for a new trial claiming, inter alia, that the court erred in giving People’s

Instruction No. 23. After a hearing, the trial court denied defendant’s motion. The trial court

sentenced defendant to 15 years on count III, 6 years on count IV, and 5 years for count V. After

finding that Green incurred severe bodily injury from being shot in the face, the trial court found

that the sentences for counts III and IV must run consecutively and the sentence for count V was

to run concurrently.

¶9       On direct appeal, defendant was represented by the Office of the State Appellate Defender

(OSAD) which solely raised the issue of whether the trial court’s response to the jury’s question

regarding People’s Instruction No. 23 was proper. This court found it was and affirmed the

decision on January 9, 2012. People v. Ollie, 2012 IL App (5th) 100219-U. The Illinois Supreme

Court denied leave to appeal. People v. Ollie, 968 N.E.2d 1070 (2012).

¶ 10     On July 31, 2012, defendant filed a pro se postconviction petition listing the following

issues: (1) the trial court failed to ask the Zehr questions properly, and though counsel did not

object, it was plain error because of the closely balanced evidence; (2) the trial court erred in

allowing People’s Instruction No. 23 to be given; (3) trial counsel was ineffective for failing to

impeach the State’s witnesses with actual copies of their prior inconsistent statements to police,

instead of just impeaching them on the stand; (4) the trial court erred in not giving IPI 24-25.06A

along with 24-25.06 as the committee notes require; (5) the trial court erred in dismissing three

potential jurors who did not hear the court’s initial admonitions; (6) the trial court erred in

admitting bullets and shell casings; (7) appellate counsel was ineffective refusing “to properly

investigate different avenues of defense on appeal”; and (8) the sentence was excessive


                                                  4
considering defendant’s need to protect himself and his family when Green, Hayes, and Smith

should have been charged with home invasion but were not. Attached to the petition, defendant

included correspondence from his OSAD counsel, which opined that defendant’s contentions

regarding issues on direct appeal did not have merit and provided the reasoning, therefore.

¶ 11   On February 7, 2013, postconviction counsel was appointed for defendant. However, a

month later, that counsel moved to withdraw due to a conflict. A month later, the circuit court

granted the motion of defendant’s initial postconviction counsel, appointed a second attorney as

defendant’s postconviction counsel, and granted defendant’s second counsel additional time to file

an amended petition. Defendant’s second appointed postconviction counsel moved to withdraw on

February 5, 2014, due to illness, without ever filing an amended petition. The trial court granted

the motion and appointed a third attorney as postconviction counsel. A year later, the third

appointed attorney moved to withdraw prior to filing any amended petition. The motion was

granted, and a fourth attorney was appointed as defendant’s postconviction counsel on February

3, 2015.

¶ 12   On October 16, 2015, defendant’s fourth appointed postconviction counsel filed a first

amended postconviction petition. The petition claimed: (1) trial counsel provided ineffective

assistance by failing to request IPI Criminal 4th No. 24-25.06A be given as part of the instructions

for aggravated discharge of a firearm with IPI Criminal 4th No. 24-25.06; (2) the trial court erred

by failing to give IPI Criminal 4th No. 24-25.06A when IPI Criminal 4th No. 24-25.06 was given;

(3) trial counsel provided ineffective assistance by failing to properly impeach Kyle Hayes about

promising to give a statement in exchange for not being arrested on an outstanding warrant; (4) trial

counsel provided ineffective assistance by failing to admonish defendant that he would have to




                                                 5
serve consecutive sentences if convicted; and (5) appellate counsel provided ineffective assistance

by failing to raise the issue related to People’s Instruction No. 23 during defendant’s direct appeal.

¶ 13   On May 20, 2016, postconviction counsel filed a motion for leave to amend the first

amended postconviction petition. The motion was granted, and defendant filed his second

amended postconviction petition on June 8, 2016. The first five issues in the first amended

postconviction petition remained the same but postconviction counsel added two additional issues,

namely appellate counsel provided ineffective assistance by failing to: (6) raise the issue of

ineffective trial counsel assistance on direct appeal; and (7) include as an issue on direct appeal

the omission of IPI Criminal 4th No. 24-25.06A as part of the instruction for aggravated discharge

of a firearm.

¶ 14   A third-stage hearing was held on June 20, 2016. At the hearing, defendant testified that

neither the court nor his attorney ever told him that he would have to serve mandatory consecutive

sentences on the aggravated battery conviction and “[i]t sure would have” affected his decision to

go to trial. He stated that had he known, he would have had his attorney “explore any possibility

of a negotiated plea.” On cross-examination, defendant denied ever firing “an initial shot across

Crestview Street at a bunch of people that were standing outside Ms. Olvera’s residence” and

stated the only shot fired was inside the basement of his home. Defendant confirmed he was

adamant about his claim of self-defense throughout the proceedings. Defendant did not recall any

offer of a plea deal and said, “I don’t know whether I would have taken a deal—if there was—if

there was an offer made, I might have considered it, but there was no offer ever made to me.”

Defendant also confirmed that he would never have pled guilty to the aggravated discharge count

because he did not do it.




                                                  6
¶ 15      Following the hearing, the trial court denied the petition. The trial court’s docket entry

stated:

          “Hearing is called on the motions for post-conv[i]ction relief. Defendant testifies on his

          behalf. No further witnesses are called by either of the parties. Arguments are heard. The

          Court finds that many of the arguments have been issue[s] or should have been issue[s] on

          appeal. Those arguments are not and cannot be the basis for post-conviction relief. The two

          substantive matters that can be considered pursuance to the post-conviction relief act are

          the ineffective assistance of both trial and appellate counsel and the claim that the defendant

          was not aware of the consecutive sentences in the case. The Court FINDS that the

          argument[s] concerning ineffective assistance of trial and appellate counsel have no basis.

          The argument concerning the consecutive nature of sentencing as being a constitutional

          deprivation is interesting but false. The defendant was charged with certain crimes[,] and

          he claimed not have committed any of those crimes. This Court cannot find that having

          pled not guilty; and persisted in the plea of not guilty; and had a jury trial to determine his

          guilt or innocence; and being sentenced pursuant to statute that the defendant has been

          denied any constitutional right. The petition for post-conviction relief is DENIED.”

¶ 16      Defendant filed his notice of appeal on June 28, 2016, and OSAD was appointed to

represent defendant on appeal.1 On August 22, 2018, OSAD filed a motion to withdraw pursuant

to Pennsylvania v. Finley, 481 U.S. 551 (1987), and this court granted the motion on August 23,

2018. Defendant responded on September 4, 2018, objecting to OSAD’s Finley motion, agreeing



          1
          The record contains no Rule 651(c) (Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013)) certificate in the
record. However, “[t]he failure to file a certificate showing compliance with Rule 651(c) is harmless error
if the record demonstrates that counsel adequately fulfilled the required duties.” People v. Lander, 215 Ill.
2d 577, 584 (2005) (citing People v. Williams, 186 Ill. 2d 55, 59 n.1 (1999)). Here, we find the record
supports such a showing. We also note that no argument to the contrary was made by defendant.
                                                     7
to OSAD’s withdrawal, and moving for leave to proceed pro se. On September 17, 2018, we issued

an order allowing OSAD’s withdrawal and defendant to proceed pro se. The issues have now been

fully briefed by the parties and we consider defendant’s arguments. We will discuss additional

facts below as necessary to analyze the issues.

¶ 17                                     II. ANALYSIS

¶ 18   On appeal, defendant contends the circuit court’s denial of his postconviction petition after

a third-stage hearing was manifestly erroneous. He argues that he showed that (1) the trial court

erred in failing to instruct the jury on self-defense for the aggravated discharge of a firearm charge;

(2) trial counsel provided ineffective assistance due to failing to request IPI Criminal 4th No. 24-

25.06A be included with IPI Criminal 4th No. 24-25.06 for the aggravated discharge of a firearm

charge; (3) appellate counsel provided ineffective assistance by failing to raise the issue of

ineffective trial counsel on direct appeal; (4) the trial court abused its discretion in finding great

bodily harm with regard to defendant’s conviction for aggravated battery with a firearm because

“great bodily harm” was not an element of the offense in the charging instruction under section

111-3(a) of the Code of Criminal Procedure of 1963 (725 ILCS 5/111-3(a) (West 2008)); (5) trial

counsel provided ineffective assistance because counsel failed to advise defendant of consecutive

sentences and trial court did not admonish defendant that he could receive a mandatory consecutive

sentence; (6) appellate counsel provided ineffective assistance due to a failure to raise the issue of

People’s Instruction No. 23 during defendant’s direct appeal; and (7) the trial court erred in not

considering a single course of conduct under the one-act, one-crime doctrine in imposing the

consecutive sentence.

¶ 19   The Post-Conviction Hearing Act (Act) provides collateral means for a defendant to

challenge a conviction or sentence by alleging it resulted from a substantial violation of


                                                  8
constitutional rights. 725 ILCS 5/122-1 et seq. (West 2012). “The Act provides a three-stage

process for adjudicating petitions.” People v. Cotto, 2016 IL 119006, ¶ 26. During the first stage,

the trial court reviews the petition and determines whether the petition “is frivolous or is patently

without merit.” 725 ILCS 5/122-2.1(a)(2) (West 2012). If the petition survives first-stage review,

at the second stage, the court may appoint counsel who may amend the pro se petition and the

State may respond to the pleading. Cotto, 2016 IL 119006, ¶ 27. If the petition makes a substantial

showing of a constitutional violation, the petition will advance to the third stage during which an

evidentiary hearing is held. People v. Pendleton, 223 Ill. 2d 458, 473 (2006). When a petition

advances to a third-stage evidentiary hearing, we will affirm the trial court’s decision unless it is

manifestly erroneous. People v. Childress, 191 Ill. 2d 168, 174 (2000). “ ‘Manifestly erroneous

means arbitrary, unreasonable and not based on the evidence.’ ” People v. Ballard, 206 Ill. 2d 151,

162 (2002) (quoting People v. Wells, 182 Ill. 2d 471, 481 (1998)). If “no new evidence is presented

and the issues presented are pure questions of law, we will apply a de novo standard of review.”

Pendleton, 223 Ill. 2d at 473.

¶ 20       A. Failure to Instruct the Jury on Self-Defense for Aggravated Discharge of a Firearm

¶ 21   On appeal, defendant contends that the circuit court erred in dismissing his postconviction

petition based on his allegation that the trial failed to instruct the jury on self-defense for the

aggravated discharge of a firearm charge (count IV). He contends that he relied on self-defense for

all his counts and the trial court’s failure to provide the self-defense instruction was plain error

because it was confusing to the jury.

¶ 22   Self-defense is an affirmative defense which claims the defendant was justified in the use

of force. People v. Lee, 213 Ill. 2d 218, 224-25 (2004). A defendant is entitled to an instruction on

self-defense where there is some evidence, even if very slight evidence, in the record, which, if


                                                 9
believed by the jury, would support the theory of self-defense. People v. Washington, 2012 IL

110283, ¶ 43. “The question of whether sufficient evidence exists in the record to support the

giving of a jury instruction is a question of law subject to de novo review.” Id. ¶ 19.

¶ 23   Here, there was no evidence to support a self-defense instruction. Count IV of the

information stated, “AGGRAVATED DISCHARGE OF A FIREARM—The said defendant,

knowingly discharged a firearm in the direction of Bobby Green, Amy Wieland, Kyle Hayes,

Robin Boyd and James Banner, in violation of Illinois Complied Statutes, Chapter 720, Section

5/24-1.2(a)(2). Class 1 Felony.” At trial Green, Wieland, Hayes, and Boyd testified regarding two

separate altercations. These witnesses claimed the initial altercation began as a verbal altercation

initiated by defendant while standing in his front yard which escalated to defendant shooting across

the street and then retreating to the back of his own residence when some of the people previously

fired upon moved toward defendant’s house to attack defendant. The witnesses claimed the second

altercation occurred behind and within defendant’s home at which time defendant fired additional

shots killing Banner and injuring Green.

¶ 24   Defendant’s testimony was similar except that he claimed that no shots were fired during

the initial altercation, that the people across the street caught up to him and beat him with a coal

shovel. Thereafter, he retreated to the back of his house, entered the house, and fired shots in self-

defense during the second altercation when the people from across the street entered his home.

¶ 25   The testimony consistently revealed that the only time Green, Wieland, Hayes, and Boyd

were together, as referenced in count IV, was when they were across the street from defendant’s

residence. At trial, defendant never claimed that he was justified in the use of force when he fired

the gun across the street in the direction of Green, Wieland, Hayes, and Boyd. Instead, he claimed

that he never fired the gun across the street in the direction of Green, Wieland, Hayes, and Boyd.


                                                 10
A court need not give a self-defense instruction that is not supported by the evidence. People v.

Everette, 141 Ill. 2d 147, 157 (1990). As such, a self-defense jury instruction related to count IV

has no basis in the record and we find the circuit court did not err in denying defendant’s

postconviction petition on this issue.

¶ 26      Defendant also claims that his trial counsel provided ineffective assistance by failing to

request IPI Criminal 4th No. 24-25.06A be given in conjunction with IPI Criminal 4th 24-25.06

as to the aggravated discharge of a firearm charge (count IV). IPI Criminal 4th No. 24-25.06 states,

“A person is justified in the use of force when and to the extent that he reasonably believes that

such conduct is necessary to defend [(himself) (another)] against the imminent use of unlawful

force.” IPI Criminal 4th No. 24-25.06A states, “That the defendant was not justified in using the

force which he used.” To prevail on a claim of ineffective assistance of counsel, a defendant must

show that (1) counsel’s performance fell below an objective standard of reasonableness and (2) the

deficient performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).

“The failure to satisfy either the deficiency prong or the prejudice prong of the Strickland test

precludes a finding of ineffective assistance of counsel.” People v. Enis, 194 Ill. 2d 361, 377

(2000).

¶ 27      “In order to satisfy the deficient-performance prong of Strickland, a defendant must show

that his counsel’s performance was so inadequate that counsel was not functioning as the ‘counsel’

guaranteed by the sixth amendment.” People v. Smith, 195 Ill. 2d 179, 188 (2000). “Counsel’s

performance is measured by an objective standard of competence under prevailing professional

norms.” Id. “Further, in order to establish deficient performance, the defendant must overcome the

strong presumption that the challenged action or inaction may have been the product of sound trial

strategy.” Id. “Matters of trial strategy are generally immune from claims of ineffective assistance


                                                 11
of counsel.” Id. (citing People v. West, 187 Ill. 2d 418, 432 (1999)). The burden of overcoming the

presumption that an attorney’s decision was the product of sound trial strategy rests upon the

defendant. People v. Gacy, 125 Ill. 2d 117, 125 (1988). To establish prejudice, the defendant must

show that there is a reasonable probability that, but for counsel’s deficient performance, the result

of the proceeding would have been different. People v. Manning, 241 Ill. 2d 319, 327 (2011).

¶ 28   Here, it would have been inconsistent with defendant’s testimony for trial counsel to

request an instruction of self-defense for this charge because defendant claimed that he never shot

the weapon across the street from his front yard. “It is well settled in Illinois that counsel’s choice

of jury instructions, and the decision to rely on one theory of defense to the exclusion of others, is

a matter of trial strategy.” People v. Sims, 374 Ill. App. 3d 231, 267 (2007). “Such decisions enjoy

a strong presumption that they reflect sound trial strategy, rather than incompetence,” and

therefore, are “generally immune from claims of ineffective assistance of counsel.” Enis, 194 Ill.

2d at 378. Therefore, we find that defendant failed to overcome the presumption that trial counsel’s

failure to request the jury instruction was trial strategy. Further, no prejudice can be shown

because—as explained above—there was no evidence to support a self-defense instruction. Given

the evidence at trial, had counsel requested the instruction, it is not reasonable to believe that the

result of the proceeding would be different as the court would have denied counsel’s request due

to the lack of evidence supporting the instruction. As such, we affirm the trial court’s denial of

defendant’s postconviction petition on this issue.

¶ 29   Defendant also claims that his appellate court counsel provided ineffective assistance for

failing to raise the issue that defendant’s trial counsel was ineffective for failing to submit IPI

Criminal 4th No. 24-25.06. Claims of ineffective assistance of appellate counsel are also evaluated

under the Strickland test. Childress, 191 Ill. 2d at 175. “A defendant who claims that appellate


                                                  12
counsel was ineffective for failing to raise an issue on appeal must allege facts demonstrating that

such failure was objectively unreasonable and that counsel’s decision prejudiced defendant.” Enis,

194 Ill. 2d at 377. “If the underlying issue is not meritorious, then defendant has suffered no

prejudice.” Id. (citing Childress, 191 Ill. 2d at 175). As we have found that trial counsel did not

render ineffective assistance by failing to request a self-defense jury instruction for defendant’s

aggravated discharge of a firearm charge (count IV), we find that defendant has suffered no

prejudice by appellate counsel failing to raise this as an issue on appeal. Therefore, we affirm the

trial court’s denial of defendant’s postconviction petition on this issue.

¶ 30           B. Great Bodily Harm and Aggravated Battery With a Firearm

¶ 31   Defendant argues that the charging instruction for aggravated battery with a firearm does

not include “great bodily harm” and therefore the trial court’s reliance on this element was in error.

Defendant therefore contends that he should not be subject to the mandatory 85% sentence that is

associated with a finding of “great bodily harm.” Review of defendant’s initial pro se, first

amended, and second amended postconviction petitions, reveal no reference to this issue. Our

supreme court has consistently held that “a claim not raised in a petition cannot be argued for the

first time on appeal.” People v. Jones, 213 Ill. 2d 498, 505 (2004). Therefore, we find this issue is

forfeited because defendant did not raise the issue in any of his petitions. People v. Davis, 156 Ill.

2d 149, 158-60 (1993).

¶ 32              C. Failure to Advise Defendant of Consecutive Sentences

¶ 33   Defendant also contends that the trial court erred by failing to admonish him that he could

receive mandatory consecutive sentences and that his trial counsel provided ineffective assistance

by failing to advise him of consecutive sentences. As to the former claim, defendant could have




                                                 13
raised this issue as it relates to the trial court on direct appeal. We therefore find it is forfeited.

People v. Olinger, 176 Ill. 2d 326, 365-66 (1997).

¶ 34   Defendant’s claim regarding his trial counsel fares no better. On appeal, defendant

contends that since his trial counsel did not advise him of the possibility of consecutive sentences,

his decision to go to trial was not knowingly made. However, defendant’s claim is rebutted by his

testimony provided at the third-stage hearing. Defendant testified during direct examination that

had he known about the mandatory consecutive sentences “[i]t sure would have” affected his

decision of whether to go to trial. He further stated that had he known about the possible mandatory

sentence he would have had his attorney explore any possibility of a negotiated plea. However,

during cross-examination, defendant stated he did not “know whether [he] would have taken a deal

*** [he] might have considered it, but there was no offer ever made to [him].” Defendant also

conceded that he would never have pled guilty to the aggravated discharge of a firearm charge

because he did not do it.

¶ 35   Although the State questioned defendant about its plea deal offer of 20 years, defendant

denied awareness of the offer. Regardless, defendant’s testimony at the third-stage hearing

revealed, at most, that he would have “considered” the offer but indicated, the more likely

probability would be a rejection of the offer because he “never would have pled guilty to something

[he] didn’t do.” Further, the facts of record show no prejudice to defendant because his ultimate

sentence following the jury trial was 15 years (to be served at 85%) plus 6 years. Therefore,

defendant’s potential sentence of 18.75 years is a lower sentence than what was purported to have

been offered (20 years) by the State and is lower than the maximum potential sentence related to

the second degree murder charge, of which he was eventually acquitted. As such, the trial court’s

finding that defendant’s claim “stretches the credulity of this court,” is not against the manifest


                                                  14
weight of the evidence and we hold that the trial court properly rejected defendant’s ineffective

assistance of counsel claim.

¶ 36                   D. Ineffective Assistance of Appellate Counsel

¶ 37   Defendant also contends that his appellate counsel provided ineffective assistance because

counsel failed to raise the issue that the admission of People’s Instruction No. 23 was confusing to

the jury at trial and did not accurately state the law in violation of Illinois Supreme Court Rule

451(a) (eff. July 1, 2006) on direct appeal. We note that on direct appeal, defendant conceded “that

the instructions were properly given.” Ollie, 2012 IL App (5th) 100219-U, ¶ 10. As with a claim

of ineffective trial counsel, defendant must overcome the strong presumption that appellate

counsel’s decision not to raise the issue was sound appellate strategy. People v. Coleman, 2011 IL

App (1st) 091005, ¶ 44. Here, the presumption cannot be rebutted because defendant included

copies of counsel’s correspondence with his postconviction petition. Instead of rebutting the

presumption, the correspondence confirms that appellate counsel’s decision not to raise the issue

was strategy by stating:

       “I don’t see anything wrong with People’s Instruction 23 itself. The instruction is straight

       out of the Illinois Pattern Instructions, and it accurately states the law. Supreme Court Rule

       451(c) isn’t pertinent to the argument I have presented. This rule is pertinent to causes in

       which the jury instructions were ‘bad’ in some way. In your appeal, we aren’t arguing that

       the instructions were bad; we are saying the judge’s response to the jury’s question was

       bad. In your case, at least, aggravated battery with a firearm and aggravated discharge of a

       firearm certainly qualif[ies] as ‘forcible felonies’ under Section 2-8 of the Criminal Code.”

¶ 38   “Appellate counsel is not required to raise issues that he reasonably determines are not

meritorious.” People v. English, 2013 IL 112890, ¶ 34 (citing People v. Collins, 153 Ill. 2d 130


                                                15
(1992)). Nor is it “incompetence for counsel to refrain from raising issues that counsel believes

are without merit.” People v. Edwards, 195 Ill. 2d 142, 163-64 (2001). “[U]nless the underlying

issue is meritorious, a defendant cannot be said to have incurred any prejudice from counsel’s

failure to raise the particular issue on appeal.” Id. at 164 (citing Childress, 191 Ill. 2d at 175).

¶ 39    Here, People’s Instruction No. 23 stated, “A person is not justified in the use of force if he

is attempting to commit, committing or escaping after the commission of aggravated discharge of

a firearm or aggravated battery with a firearm.” Defendant does not dispute that he was charged

with both aggravated discharge of a firearm and aggravated battery with a firearm. Instead, he

claims that Instruction No. 23 does not accurately state the law as set forth by section 7-4 of the

Code (720 ILCS 5/7-4 (West 2008)). However, subsection (a) of section 7-4 stated, “The

justification described in the preceding Sections of this Article is not available to a person who:

(a) Is attempting to commit, committing, or escaping after the commission of, a forcible felony.”

Id. § 7-4(a). Defendant does not dispute that both aggravated discharge of a firearm and aggravated

battery with a firearm are forcible felonies. As such, we reject defendant’s claim that Instruction

No. 23 did not accurately state the law as set forth by the statute.

¶ 40    Nor can prejudice be found when this court previously found that the “instructions given

[including Instruction No. 23] were readily understandable and sufficiently explained the law

relevant to the defendant’s case, and thus were adequate to clear up any confusion the jury may

have had.” Ollie, 2012 IL App (5th) 100219-U, ¶ 11. Here, defendant fails to show any reasonable

probability that a direct challenge to the trial court’s decision to give Instruction No. 23 would

have succeeded on direct appeal. As such, we find the trial court properly denied defendant’s

postconviction petition regarding this issue.




                                                  16
¶ 41                                 E. One Act, One Crime

¶ 42     Finally, defendant contends that that the trial court erred in not considering a single course

of conduct under the one-act, one-crime doctrine when imposing consecutive sentences. However,

review of defendant’s initial pro se, first amended, and second amended postconviction petitions,

reveals no reference to this issue. As stated earlier, “a claim not raised in a petition cannot be

argued for the first time on appeal.” Jones, 213 Ill. 2d at 505. As such, we decline to address this

issue.

¶ 43                                   III. CONCLUSION

¶ 44     For the foregoing reasons, we affirm the trial court’s dismissal of defendant’s

postconviction petition.



¶ 45     Affirmed.




                                                  17